UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. 1) GREATER ATLANTIC CAPITAL TRUST I (Name of Subject Company (Issuer)) MIDATLANTIC BANCORP, INC. GAF MERGER CORP. (Name of Filing Person (Offeror)) 6.50% Cumulative Convertible Trust Preferred Securities (Title of Class of Securities) 39160Q205 (CUSIP Number of Class of Securities) Mr. Gary L. Martin Copy to: President Christina M. Gattuso, Esq. MidAtlantic Bancorp, Inc. Kilpatrick Stockton LLP 11465 Sunset Hills Road, Suite 230 607 14th Street, N.W., Suite 900 Reston, VA 20190 Washington, D.C. 20005 (703) 230-1285 (202) 508-5884 (Name, address, and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) CALCULATION OF FILING FEE Transaction Valuation Amount of Filing Fee 6.50% Cumulative Convertible Trust Preferred Securities $681,608 (1) Estimated for the purposes of calculating the filing fee only. This amount is based on the purchase of 649,150 shares of 6.50% Cumulative Convertible Trust Preferred Securities at the tender offer price of $1.05 per share. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. Amount Previously Paid: $38.03 Form or Registration No.: Schedule TO-T Filing Party: MidAtlantic Bancorp, Inc. / GAF Merger Corp. Date Filed: September 4, 2009 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: x third-party tender offer subject to Rule 14d-1. o issuer tender offer subject to Rule 13e-4. going-private transaction subject to Rule 13e-3. amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: ‪o If applicable, check the appropriate box(es) below to designate the appropriate rule provision(s) relied upon: o Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Rule 14d-1(d) (Cross-Border Third Party Tender Offer) Item 1. Summary Term Sheet 1 Item 2. Subject Company Information 1 Item 3. Identity and Background of Filing Person 1 Item 4. Terms of the Transaction 4 Item 5. Past Contacts, Transactions, Negotiations and Agreements 4 Item 6. Purposes of the Transaction and Plans and Proposals 4 Item 7. Source and Amount of Funds or Other Consideration 4 Item 8. Interest in Securities of the Subject Company 4 Item 9. Persons/Assets, Retained, Employed, Compensated or Used 4 Item 10. Financial Statements 4 Item 11. Additional Information 5 Item 12. Exhibits 5 Item 13. Information Required by Schedule 13E-3 6 SIGNATURE 7 This Amendment No. 1 amends and supplements theThird-Party Tender Offer Statement on Schedule TO relating to the offering by Greater Atlantic Financial Corp. (“Greater Atlantic”), MidAtlantic Bancorp, Inc. (“MidAtlantic”) and GAF Merger Corp. (“Merger Corp.”) to pay $1.05 per share for the 6.50% Cumulative Convertible Trust Preferred Securities (the “Securities”) of Greater Atlantic Capital Trust I. Greater Atlantic has previously filed with the Securities and Exchange Commission an Issuer Tender Offer Statement on Schedule TO relating to the offering of Securities on August 8, 2009, as amended on August 21, 2009,September 4, 2009 and September 15, 2009. For additional information, refer to the Offer to Purchase and the related letter of transmittal, copies of which are attached heretoas Exhibits (a)(1)(i) and (a)(1)(ii). MidAtlantic and Merger Corp. entered into a merger agreement on June 15, 2009 with Greater Atlantic to acquire Greater Atlantic Bank. The obligations of the parties under the merger agreement are subject to satisfaction of various conditions, one of which is that Greater Atlantic conduct a tender offer for all of the Securities and shall have received the irrevocable tender of at least 85% of the outstanding Securities. Because Greater Atlantic does not have the funds necessary to close the tender offer and because Greater Atlantic Bank is prohibited from paying dividends to Greater Atlantic under the regulatory enforcement orders pursuant to which it is operating, the funds for the purchase of the Securities will be provided at the closing of the tender offer and merger by MidAtlantic, assuming satisfaction of all conditions to the closing of the merger. This Third-Party Tender Offer Statement on Schedule TO is intended to satisfy the reporting requirements of Rule 14d-1 under the Securities Exchange Act of 1934, as amended. The information contained in the Offer to Purchase and the letter of transmittal is incorporated herein by reference in response to all of the items of this Schedule TO, as more particularly described below. Item 1. Summary Term Sheet The information set forth in the section of the Offer to Purchase entitled “Summary Term Sheet” is incorporated herein by reference. Item 2. Subject Company Information (a) The name of the subject company is Greater Atlantic Capital Trust I. Its principal executive office is located at 10700 Parkridge Boulevard, Suite P-50, Reston, Virginia 20191 and its telephone number at that address is (703) 391-1300. (b) The subject securities are the 6.50% Cumulative Convertible Trust Preferred Securities (960,738 shares outstanding). The information set forth in “The Tender Offer — 1. Number of Securities” of the Offer to Purchase is incorporated by reference herein. (c) The information set forth in “The Tender Offer — 6. Price Range of Securities” of the Offer to Purchase is incorporated by reference herein. Item 3. Identity and Background of Filing Person (a) MidAtlantic Bancorp, Inc.
